DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
        A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/09/2022 has been entered.

Status of Claims
Claim 21-38 are pending with claims 21-31 and 37-38 under examination and claims 32-36 withdrawn from consideration.
Claims 1-20 have been canceled.

Response to Amendment
Based on the claim amendments, new claim objections have been set forth.
In view of the amended claims received on 06/09/2022, new 112(a) rejections have been set forth.
The claim amendments received on 06/09/2022 have overcome the 112(b) rejections previously set forth in the Final Rejection mailed on 04/01/2022. However, based on the claim amendments, new 112(b) rejections have been set forth.
Based on the amended claims and remarks received on 06/09/2022, the previous prior art rejection based on Colwell has been modified to address the claim amendments (see below).

Claim Objections
Claims 22-24, 26, and 28 are objected to because of the following informalities:  

Claims 22, 26, and 28 recite “the data”.  Claim 21 line 11 previously refers to “sample data”.  Applicants appear to be using different terminology/modifiers when referring to the same feature of the claimed invention.  The examiner requests applicants amend claims 22, 26, and 28 to recite “the sample data”.
Claims 22, 23, and 28 recite “the analysis output”.  Claim 21 line 27 previously refers to “at least one analysis output”.  Applicants appear to be using different terminology/modifiers when referring to the same feature of the claimed invention. The examiner requests applicants amend claims 22, 23, and 28 to recite “the at least one analysis output” 
Claim 24 recites “the first individual portable detector”.  Claim 21 lines 26-27 previously refers to “a first portable detector”.  Applicants appear to be using different terminology/modifiers when referring to the same feature of the claimed invention.  The examiner requests applicants amend claim 24 to recite “the first portable detector”.  

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-31 and 37-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 21 lines 23-32 recite “wherein the biological sample of each of the plurality of portable detectors is different from one another; and a processor programmed to analyze the sample data from a first portable detector to generate at least one analysis output comprising sequencing assembly data based on the identified nucleotides of the first portable detector of the plurality of portable detectors and cause the communications circuitry to provide instructions to change the operation of the control system of a second portable detector of the plurality of portable detectors based on the at least one analysis output”.  Support for a plurality of portable detectors each having a different biological sample from one another such that sample data from a first portable detector causes a second portable detector to change operation based on the sample data from the first portable detector was not found in the instant specification.  Paragraph [0067] of Applicants instant specification states “Furthermore based on the information obtained from a first portable detector, instructions can be communicated to one or more other portable detectors or to the users of the other portable detector(s) to modify schedules or planned procedures.  For example, if sufficient information has been obtained from the group of portable detectors the current sequencing procedures can be halted for all of the portable detectors”.  Applicants describe a sequencing procedure in paragraph [0033] “the cassette may also include reagents for use in nucleic acid detection or sequencing procedures”, and [0039] “Other sequencing procedures that use cyclic reactions can be used, such as those where each cycle can include steps of delivering one or more reagents to nucleic acids”.  In this case, the sequencing procedure requires nucleic acids of a particular sample.  Accordingly, the specification provides support for a “group of portable detectors” that obtain information on “the current sequencing procedure” which “can be halted for all of the portable detectors”.  In other words, Applicants provide support for a plurality of detectors that are collectively controlled to perform a sequencing procedure on a particular sample, and to halt operation of all of the detectors with respect to the current sequencing procedure of the particular sample. However, support for a plurality of portable detectors each having a different biological sample from one another such that sample data from a first portable detector causes a second portable detector to change operation based on the sample data from the first portable detector was not found in the instant specification.  Therefore, the subject matter of claim 21 is now new subject matter since the claim amendments are not supported in the originally filed disclosure.
Claims 22-31 and 37-38 are also rejected by their dependency from claim 21.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-31 and 37-38 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claim 21 lines 23-34 recite “wherein the biological sample of each of the plurality of portable detectors is different from one another; and a processor programmed to analyze the sample data from a first portable detector to generate at least one analysis output comprising sequencing assembly data based on the identified nucleotides of the first portable detector of the plurality of portable detectors and cause the communications circuitry to provide instructions to change the operation of the control system of a second portable detector of the plurality of portable detectors based on the at least one analysis output, wherein the second portable detector is distinct from the first portable detector”.  (1) It is unclear if applicants are intending for the biological sample of each of the plurality of portable detectors to be an aliquot from a common sample, thereby defining samples that are “different from one another”, or if applicants are intending for the samples to be unique samples that are entirely independent from one another. If applicants are intending for the samples to be unique samples that are entirely independent from one another, (2) it is further unclear how the analysis data from a first sample in a first detector is being correlated to a change in the operation instructions of a second distinct detector with an entirely different sample.  For example, how would a first detector analyzing patient sample (A) for tests (x, y, z) change the operation of a second detector analyzing patient sample (B) for tests (a, b, c)?  
A similar rejection is made with respect to the claim language “the instructions comprise instructions to stop operation of the reader of each of the portable detectors when the assembly data represents the predetermined sequence coverage” of claim 25. How does the predetermined sequence coverage of a first sample in a first portable detector change an operation of each different sample in each portable detector based on the predetermined sequence coverage of the first sample/detector?
A similar rejection is made with respect to the claim language “cause the communication circuitry to provide the instructions to change the operation of the control system of the second portable detector based on the location data” of claim 38.  How does the location data of a first sample in a first portable detector change an operation of a second sample in a second distinct portable detector based on a location of the first sample/detector?
Claims 22-31 and 37-38 are also rejected by their dependency from claim 21.

Claim 24 recites “wherein the instructions comprise instructions to stop operation of the reader on the biological sample for the first individual portable detector”.  Claim 1 lines 30-32 have been amended to recite “cause the communications circuity to provide instructions to change the operation of the control system of a second portable detector of the plurality of portable detectors based on the at least one analysis output”.  That is, the instruction of claim 21 are directed towards a second portable detector whereas the instructions of claim 24 are directed to the first individual portable detector.  It is unclear how the instructions provided to the second portable detector also instruct the first portable detector to stop operation when the assembly represents the predetermined sequence coverage.  Is there a separate set of instructions sent to the first portable detector by the communications circuity?  
A similar rejection is made with respect to the claim language “the instructions comprise instructions to stop operation of the reader of each of the portable detectors” of claim 25.  How are instructions directed to the second portable detector applied to each of the portable detectors?
A similar rejection is made with respect to the claim language “the instructions comprise a halt instruction that causes the control system to stop operation of the reader of each of the portable detectors” of claim 27.  How are instructions directed to the second portable detector applied to each of the portable detectors?

Claims 26 & 27 recites “the biological sample of one or more of the portable detectors”.  There is insufficient antecedent basis for “the biological sample of one or more of the portable detectors” in the claims.  Claim 21 lines 23-25 previously recite “wherein the biological sample of each of the plurality of portable detectors is different from one another”.  It is unclear if the biological sample of each of the plurality of portable detectors is different from one another, as recited in claim 21, or if the biological sample is the same for one or more of the portable detectors, as recited in claims 26 & 27. 

Claim 28 recites “the analysis output comprises an indication of data quality for the data collected by the reader for each of the portable detectors”.  There is insufficient antecedent support for the analysis output with respect to the reader of each of the portable detectors.  Claim 21 has been amended to recite “a processor programmed to analyze the sample data from a first portable detector to generate at least one analysis output comprising sequencing assembly data based on the identified nucleotides of the first portable detector”.  Accordingly, it is unclear what the analysis output for each of the portable detectors is referring to since only the first portable detector is programmed to generate at least one analysis output.  
A similar rejection is made with respect to “a predetermined data quality score” of claim 29.

Claim 38 refers to “the biological sample”.  There is insufficient antecedent support for this term in the claims.  Claim 21 lines 22-24 previously recite “communications circuitry configured to receive the sample data of the biological sample of each of the plurality of portable detectors, and wherein the biological sample of each of the plurality of portable detectors is different from one another”.  It is unclear which biological sample among the plurality of portable detectors applicants are referring to as “the biological sample”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21-31, and 37-38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Colwell et al. (US 2009/0150084; already of record – hereinafter “Colwell”) in view of Brown et al (US 2015/0346149; already of record – hereinafter “Brown”).

Regarding claim 21, Colwell discloses a portable genetic detector system (Colwell; fig. 1, #100, [0051]) comprising: 
a portable detector (Colwell; fig. 4, #105, [0066]), wherein the portable detector comprises: 
a housing (Colwell discloses an enclosure around the device; fig. 4); 
an interface disposed on or in the housing and configured to receive input from an operator to control operation of the respective portable detector (Colwell discloses an interface 150 with buttons 150a-e for recording data, real-time data transmission and receiving, and power control; fig. 4, #150, [0066]); 
a sample receiving component configured to receive a biological sample (Colwell discloses a sample receiving component 153 configured to receive a subject sample or an environmental sample to be analyzed and sequenced; fig. 4, #153. [0066]); 
a reader configured to detect nucleic acids of interest in the biological sample to generate sample data (Colwell discloses a reader 140 coupled to the portable detector 105.  The reader 140 comprises a DNA sequencing method that produces DNA sequence data and includes a detector 146 for detecting nucleotides; fig. 2, #140, [0061-0062]); 
a control system programmed to control the operation of the respective portable detector (Colwell discloses a control system 160 that controls the functional elements of the portable detector 105; fig. 2, #160, [0057]); 
a transceiver configured to output the sample data generated by the reader (Colwell discloses a transceiver 180 which can send data and communicates with a communication network 110 via wired, wireless, or satellite; [0058].  Colwell specifically discloses an internet-based system where multiple users may simultaneously transmit/receive data to/from a hierarchical network search engine; [0066].  Colwell also discloses electronically transmitting the sequenced data to communication networks S205, receiving matching data S206, and again transmitting data to interpretation entities via the communication network if further analysis is required S208; fig. 5, S205, S206, S208, [0067].  The portable detector therefore comprising a transceiver since data is both transmitted and received by the device 105), 
wherein the sample data comprises data identifying nucleotides present in the biological sample (Colwell discloses the data includes identified nucleotides; fig. 5, S203, [0062, 0067]); and 
a display configured to display information related to the operation of the respective portable detector (Colwell discloses a display 152 configured to display a probability patch of the sample; fig. 4, #152, [0059]); and 
a remote processing system in communication with the portable detector via a wireless connection and separate from the portable detector (Colwell discloses transceiver 180 is configured to communicate with a communications network 110 [0058].  The portable detector 105 is configured to transmit and receive data to and from various remote processing systems 300, 310, 320, 330, 340, 400; figs. 6 & 7, [0058, 0069, 0071, 0075]), wherein the remote processing system comprises:Application No. 16/540,769 
Amendment and Response toRestriction RequirementMailed on August 11, 2021Page 3communications circuitry configured to receive the sample data of the biological sample of the portable detector (Colwell discloses the portable detector 105 is configured to interact with various remote processing system via wireless communication circuitry 110 to transmit sequenced data to data interpretation resources 330, first responders 320, sequence matching resources 310, the CDC 340, and a remote analysis center 400, etc; fig. 6, [0069-0071, 0075]), 
a processor programmed to analyze the sample data from portable detector to generate at least one analysis output comprising sequencing assembly data based on the identified nucleotides of the portable detector (Colwell discloses the transceiver 180 of portable detector 105 communicates with a remote processing system 400 that includes a processor 403 equipped with a probabilistic matching technology and homology search algorithms, which can be employed to analyze assembled sequence data to obtain the probabilities of the presence of target pathogens; [0075-0076]) and 
cause the communications circuitry to provide instructions to change the operation of the control system of the portable detector based on the at least one analysis output (Colwell discloses a method that utilizes the probability theory principles to make plausible reasoning decision on data produced by nucleic acid sequencing.  The method increases speed and reduces the amount of time required to identify the target organism by narrowing the possible outcomes with a very short nucleotide fragment rather than having to complete the full genome sequencing or assembly.  As such assigning the likelihood of the match to existing organism and move on to the next nucleic acid sequence read to further improve the likelihood of the match; [0077].  Accordingly, once the likelihood of a match to an existing organism is determined based on the communications circuity, the portable detector changes operation to the next nucleic acid sequence).  
Colwell does not disclose a plurality of portable detectors, each of the plurality of detectors in communication with and separate from the remote processing system, the communications circuitry configured to receive the sample data of the biological sample of each of the plurality of portable detectors, wherein the biological sample of each of the plurality of portable detectors is different from one another, a processor programmed to analyze the sample data from a first portable detector to generate at least one analysis output comprising sequencing assembly data based on the identified nucleotides of the first portable detector of the plurality of portable detectors, and cause the communications circuitry to provide instructions to change the operation of the control system of a second portable detector of the plurality of portable detectors based on the at least one analysis output, wherein the second portable detector is distinct from the first portable detector.
However, Brown teaches the analogous art of a portable genetic detector system (Brown; fig. 1, #1, [0088]) comprising a plurality of portable detectors (Brown; fig. 1, #2, [0088]) wherein each portable detector comprises a sample receiving component configured to receive a biological sample (Brown; fig. 3, #14, [0093, 0098]), further wherein each of the plurality of portable detector is in communication with and separate from a remote processing system (Brown teaches the modules 2 may be provided in any given location and are connected to a network 3; [0088-0090].  The plurality of modules 2 form a cluster that defines a common instrument 1 [0204].  The cluster of modules 2 are connected together over the network 3 via a network interface 53 [0204].  Each module 2 of the cluster of modules can run data and communication services and can operate as both a client to services and data, and as a server for data and services, to any other module 2 [0204].  The examiner notes that network 3 therefore serves as a remote processing system that each portable detector 2 communicates with and is separate from), 
communications circuitry configured to receive sample data of the biological sample from each of the plurality of portable detectors, wherein the biological sample of each of the portable detectors is different from one another (As best understood, Brown teaches outputting sequence data of a polynucleotide from the portable device to computer 51 over the network 3; [0171-0173].  A group of modules 2 can be connected to the network 3 to form a “cluster”; [0154]. The cluster of connected modules 2 comprising communications circuitry to communicate and interact together; fig. 23 [0214-0215]. Brown additionally teaches cartridges 10 with aliquots of the sample to be analyzed are loaded into the modules 2 of the cluster and instructing them to start the analysis; [0211]. Accordingly, each aliquot loaded into the modules 2 of the cluster being a biological sample of each of the portable detectors that is different from one another), 
a processor programmed to analyze the sample data from a first portable detector to generate at least one analysis output comprising sequencing assembly data based on the identified nucleotides of the first portable detector of the plurality of portable detectors, and cause the communications circuitry and to provide instructions to change the operation of the control system of a second portable detector of the plurality of portable detectors based on the at least one analysis output, wherein the second portable detector is distinct from the first portable detector (As best understood, Brown teaches the communications circuitry performs steps S1-S3; fig. 23.  In step 1 local performance targets 91 for each module 2 of the plurality of modules in instrument 1 are determined in order to satisfy global performance targets 90 for the instrument [0216].  The global performance targets 90 are the same nature as the local performance targets and represent any combination of (i) the time within which output data is produced (ii) the quantity of output data that is produced (iii) the quality of output data that is produced; [0188, 0210].  Step S2 is a local control process in respect of each module 2 in the cluster, performed on the basis of local performance targets 91 for each module 2.  The local performance targets 91 indicate the operation that is required from each respective module 2, and in step S2, each module is operated in accordance with the local performance targets 91 to provide that required operation, so that the modules 2 together perform a common analysis [0217].  In step S3, on the basis of the local performance targets 91, the operation of the analysis apparatus is controlled by starting and stopping operation of the analysis apparatus and/or varying the operational parameters [0219].  After output data 92 from each module 2 is derived in S2, measures of performance 93 are then derived in S3 and the operation of each module 2 is varied on the basis of the measure of performance that are being achieved by each module 2 in the cluster.  The control performed in S3 is updated by feedback of the measures of performance 93 derived from the output data 92 repeatedly, and typically continuously during the performance of the biochemical analysis [0220].  At least once during the analysis, the measures of performance 93 from all the modules 2 in the cluster are fed back to S1 and on the basis of measure of performance 93 from all the modules 2 and the global performance targets 90, the local performance targets 91 are varied to meet the global performance targets [0221].  The respective modules 2 are operated in S3 in accordance with the updated local performance targets 91 and operation of the modules 2 under the control of the control modules 80 in accordance with an updated local performance target 91 which effectively indicates that the operation required from each respective module 2 has changed to meet the global performance targets 90 [0221].  Brown further teaches the biochemical analysis is sequencing of polynucleotide in the sample, so the output data includes sequence data representing a sequence of the polynucleotide [0045].  Therefore, the processor 80 being programmed to analyze the sample data from a first portable detector to generate at least one analysis output comprising sequencing assembly data (S2) and to provide instructions to change the operation of the control system of a second portable detector of the plurality of portable detectors based on the at least one analysis output (S3-S1).  Still further, Brown specifically teaches the processing of the sample or samples continue until a particular datum, which can be coverage of a certain level of a particular region of the genome is known, from previous sequencing runs using the same library of DNA fragments, and when enough data of the required type has been observed, this can be used to set a stopping condition for some or all of the participating modules 2; [0256]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the portable genetic detector system of Colwell, to further comprise a plurality of portable detectors, each of the plurality of detectors in communication with and separate from the remote processing system, the communications circuitry configured to receive the sample data of the biological sample of each of the plurality of portable detectors, wherein the biological sample of each of the plurality of portable detectors is different from one another, a processor programmed to analyze the sample data from a first portable detector to generate at least one analysis output comprising sequencing assembly data based on the identified nucleotides of the first portable detector of the plurality of portable detectors, and cause the communications circuitry to provide instructions to change the operation of the control system of a second portable detector of the plurality of portable detectors based on the at least one analysis output, wherein the second portable detector is distinct from the first portable detector, as taught by Brown, because Brown teaches the portable genetic detector system comprising a plurality of portable detectors allows federated control and decision making across the plurality of modules 2 in order to optimize a laboratory workflow (Brown; [0234]).  The modification resulting in the plurality of portable detectors being functionally capable of operating on the remote processing system 400 of Colwell to perform the remote analysis of the identified nucleotides. One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Colwell and Brown both teach a portable genetic detector system comprising a portable detector for analyzing a biological sample.

Regarding claim 22, modified Colwell teaches the portable genetic detector system of claim 21 above, wherein the analysis output comprises an assembly of the data identifying the nucleotides present in the biological sample (Colwell discloses sequencing the sample, processing the data using probabilistic matching and genomic identification, and transmitting the information via network 110; fig. 5 S203-S205, [0067]).

Regarding claim 23, modified Colwell teaches the portable genetic detector system of claim 22 above, wherein the analysis output comprises an indication that the assembly represents a predetermined sequence coverage for a region of a genome of interest for the first individual portable detector of the plurality of portable detectors (The modification of the portable genetic detector system of Colwell to further comprise a plurality of portable detectors in communication with and separate from the remote processing system, the communications circuitry configured to receive the sample data of the biological sample of each of the plurality of portable detectors, wherein the biological sample of each of the plurality of portable detectors is different from one another, and a processor programmed to analyze the sample data from a first portable detector to generate at least one analysis output comprising sequencing assembly data based on the identified nucleotides of the first portable detector of the plurality of portable detectors, and cause the communications circuitry to provide instructions to change the operation of the control system of a second portable detector of the plurality of portable detectors based on the at least one analysis output wherein the second portable detector is distinct from the first portable detector, as taught by Brown, has previously been discussed in claim 21 above.  Colwell further teaches the analysis output is determined by probabilistic matching and genome identification; [0067, 0077].  The modification resulting in the first portable detector being functionally capable of operating on the remote processing system 400 of Colwell to perform the remote analysis of the predetermined sequence coverage for a region of a genome of interest).  

Regarding claim 24, modified Colwell teaches the portable genetic detector system of claim 23 above, wherein the instructions comprise instructions to stop operation of the reader on the biological sample for the first individual portable detector when the assembly represents the predetermined sequence coverage (The modification of the portable genetic detector system of Colwell to further comprise a plurality of portable detectors in communication with and separate from the remote processing system, the communications circuitry configured to receive the sample data of the biological sample of each of the plurality of portable detectors, wherein the biological sample of each of the plurality of portable detectors is different from one another, and a processor programmed to analyze the sample data from a first portable detector to generate at least one analysis output comprising sequencing assembly data based on the identified nucleotides of the first portable detector of the plurality of portable detectors, and cause the communications circuitry to provide instructions to change the operation of the control system of a second portable detector of the plurality of portable detectors based on the at least one analysis output wherein the second portable detector is distinct from the first portable detector, as taught by Brown, has previously been discussed in claim 21 above.  Brown further teaches the processing of the sample or samples continue until a particular datum, which can be coverage of a certain level of a particular region of the genome is known, from previous sequencing runs using the same library of DNA fragments, and when enough data of the required type has been observed, this can be used to set a stopping condition for some or all of the participating modules 2; [0256]).
Note: “when the assembly represents the predetermined sequence coverage” is a conditional statement and does not necessarily have to occur, thereby being functional and not further defining the apparatus structure beyond that of a capability (MPEP 2114 and 2111.04)

Regarding claim 25, modified Colwell teaches the portable genetic detector system of claim 23 above, wherein the instructions comprise instructions to stop operation of the reader of each ofApplication No. 16/540,769 Amendment and Response toRestriction RequirementMailed on August 11, 2021Page 4the portable detectors when the assembly represents the predetermined sequence coverage (The modification of the portable genetic detector system of Colwell to further comprise a plurality of portable detectors in communication with and separate from the remote processing system, the communications circuitry configured to receive the sample data of the biological sample of each of the plurality of portable detectors, wherein the biological sample of each of the plurality of portable detectors is different from one another, and a processor programmed to analyze the sample data from a first portable detector to generate at least one analysis output comprising sequencing assembly data based on the identified nucleotides of the first portable detector of the plurality of portable detectors, and cause the communications circuitry to provide instructions to change the operation of the control system of a second portable detector of the plurality of portable detectors based on the at least one analysis output wherein the second portable detector is distinct from the first portable detector, as taught by Brown, has previously been discussed in claim 21 above.  Brown additionally teaches the processing of the sample or samples continue until a particular datum, which can be coverage of a certain level of a particular region of the genome is known, from previous sequencing runs using the same library of DNA fragments, and when enough data of the required type has been observed, this can be used to set a stopping condition for some or all of the participating modules 2; [0256]).  
Note: “when the assembly represents the predetermined sequence coverage” is a conditional statement and does not necessarily have to occur, thereby being functional and not further defining the apparatus structure beyond that of a capability (MPEP 2114 and 2111.04)

Regarding claim 26, modified Colwell teaches the portable genetic detector system of claim 22 above, wherein the processor is configured to analyze the data from each of the portable detectors to determine that the biological sample of one or more of the portable detectors matches a signature from a group of predefined signatures (The modification of the portable genetic detector system of Colwell to further comprise a plurality of portable detectors in communication with and separate from the remote processing system, the communications circuitry configured to receive the sample data of the biological sample of each of the plurality of portable detectors, wherein the biological sample of each of the plurality of portable detectors is different from one another, and a processor programmed to analyze the sample data from a first portable detector to generate at least one analysis output comprising sequencing assembly data based on the identified nucleotides of the first portable detector of the plurality of portable detectors, and cause the communications circuitry to provide instructions to change the operation of the control system of a second portable detector of the plurality of portable detectors based on the at least one analysis output wherein the second portable detector is distinct from the first portable detector, as taught by Brown, has previously been discussed in claim 21 above.  Colwell additionally teaches the sequencing device 105 interacts with a remote analysis center 400, which can receive electronically transferred data from the communication component 180 of the sequencing device 105 via a wired and/or wireless communication method. The remote analysis center 400 contains a large sequence database including all of nucleotide and amino acid sequences and SNP data available to date. This database also contains associated epidemiological and therapeutic information (e.g. antibiotic resistance). The remote analysis center 400 further includes a data store 401. The data store 401 can receive decompressed sequence data information via electronic transmission from the communication component 180 of the sequencing device 105. A genome assembly 402 is coupled to the data store 401 and can and assemble the decompressed sequence data; [0075] The remote analysis center 400 further includes a processor 403 equipped with probabilistic matching technology and homology search algorithms, which can be employed to analyze assembled sequence data to obtain the probabilities of the presence of target pathogens 403a, community structure 403b, epidemiological and therapeutic information 403c. Genome sequence data of target pathogens are compared with those of genomes of non-pathogens including human and metagenome to identify nucleotide sequences and single nucleotide polymorphic (SNP) sites, which only occur in target organisms [0076]. The modification would result in the processor of the remote analysis center 400 being capable of analyzing data from each of the plurality of portable detectors to determine that the biological sample of one or more of the portable detectors matches a signature from a group of predefined signatures).  

Regarding claim 27, modified Colwell teaches the portable genetic detector system of claim 26 above, wherein the instructions comprise a halt instruction that causes the control system to stop operation of the reader of each of the portable detectors when the biological sample of one or more of the portable detectors matches the signature from the group (The modification of the portable genetic detector system of Colwell to further comprise a plurality of portable detectors in communication with and separate from the remote processing system, the communications circuitry configured to receive the sample data of the biological sample of each of the plurality of portable detectors, wherein the biological sample of each of the plurality of portable detectors is different from one another, and a processor programmed to analyze the sample data from a first portable detector to generate at least one analysis output comprising sequencing assembly data based on the identified nucleotides of the first portable detector of the plurality of portable detectors, and cause the communications circuitry to provide instructions to change the operation of the control system of a second portable detector of the plurality of portable detectors based on the at least one analysis output wherein the second portable detector is distinct from the first portable detector, as taught by Brown, has previously been discussed in claim 21 above.  Brown additionally teaches the processing of the sample or samples continue until a particular datum, which can be coverage of a certain level of a particular region of the genome is known, from previous sequencing runs using the same library of DNA fragments, and when enough data of the required type has been observed, this can be used to set a stopping condition for some or all of the participating modules 2; [0256]).  
Note: “when the biological sample of one or more of the portable detectors matches the signature from the group” is a conditional statement and does not necessarily have to occur, thereby being functional and not further defining the apparatus structure beyond that of a capability (MPEP 2114 and 2111.04)

Regarding claim 28, modified Colwell teaches the portable genetic detector system of claim 22 above, wherein the analysis output comprises an indication of data quality for the data collected by the reader for each of the portable detectors (The modification of the portable genetic detector system of Colwell to further comprise a plurality of portable detectors in communication with and separate from the remote processing system, the communications circuitry configured to receive the sample data of the biological sample of each of the plurality of portable detectors, wherein the biological sample of each of the plurality of portable detectors is different from one another, and a processor programmed to analyze the sample data from a first portable detector to generate at least one analysis output comprising sequencing assembly data based on the identified nucleotides of the first portable detector of the plurality of portable detectors, and cause the communications circuitry to provide instructions to change the operation of the control system of a second portable detector of the plurality of portable detectors based on the at least one analysis output wherein the second portable detector is distinct from the first portable detector, as taught by Brown, has previously been discussed in claim 21 above.   Brown also teaches the analysis output comprises an indication of data quality; [0188, 0210]) 

Regarding claim 29, modified Colwell teaches the portable genetic detector system of claim 28 above, wherein the instructions comprise instructions to stop operation of the reader of each of the portable detectors when a predetermined data quality score is achieved (The modification of the portable genetic detector system of Colwell to further comprise a plurality of portable detectors in communication with and separate from the remote processing system, the communications circuitry configured to receive the sample data of the biological sample of each of the plurality of portable detectors, wherein the biological sample of each of the plurality of portable detectors is different from one another, and a processor programmed to analyze the sample data from a first portable detector to generate at least one analysis output comprising sequencing assembly data based on the identified nucleotides of the first portable detector of the plurality of portable detectors, and cause the communications circuitry to provide instructions to change the operation of the control system of a second portable detector of the plurality of portable detectors based on the at least one analysis output wherein the second portable detector is distinct from the first portable detector, as taught by Brown, has previously been discussed in claim 21 above.  As best understood, Brown also teaches a user inputs global performance targets in respect of the instrument 1; [0209].  The global performance targets define the quality of output data that is required for the biochemical analysis; [0045, 0210].  Accordingly, when the global performance targets that define the quality of output data required for the biochemical analysis are achieved, the analysis is complete and the operation of the second portable device is stopped).  
Note: “when a predetermined data quality score is achieved” is a conditional statement and does not necessarily have to occur, thereby being functional and not further defining the apparatus structure beyond that of a capability (MPEP 2114 and 2111.04)

Regarding claim 30, modified Colwell teaches the portable genetic detector system of claim 21 above, wherein the sequencing assembly data comprises assembly of the identified nucleotides from individual nucleotide sequence segments to generate one or more longer nucleotide sequence segments (Colwell teaches the probability theory approach analyzes data as soon as it reaches a minimal number of nucleotides in length (n), and calculates the probability of the n-mer, further each subsequent increase in length (n+base pair(s)) is used to calculate the probability of a sequence match.  The calculation of each n-mer and subsequent longer n-mers is further processed to recalculate the probabilities of all increasing lengths to identify the presence of genome(s); [0077]).

Regarding claim 31, modified Colwell teaches the portable genetic detector system of claim 21, wherein the housing of the portable genetic detector is configured to receive a removable interface distinct from the interface or processing device (Colwell teaches the reader 140 is removable from with the portable device 105 comprising a processing device; fig. 2, #140, “PROCESSOR”, [0061].  Therefore, the removable interface 140 being distinct from the processing device 105.).

Regarding claim 37, modified Colwell teaches the portable genetic detector system of claim 21 above, wherein the processor analyzing the sample data comprises the processor assembling a sequence of nucleotides based on the identified nucleotides, and wherein the sequencing assembly data is the sequence of nucleotides (Colwell teaches the sequencing device 105 interacts with a remote analysis center 400, which can receive electronically transferred data from the communication component 180 of the sequencing device 105 via a wired and/or wireless communication method. The remote analysis center 400 contains a large sequence database including all of nucleotide and amino acid sequences and SNP data available to date. This database also contains associated epidemiological and therapeutic information (e.g. antibiotic resistance). The remote analysis center 400 further includes a data store 401. The data store 401 can receive decompressed sequence data information via electronic transmission from the communication component 180 of the sequencing device 105. A genome assembly 402 is coupled to the data store 401 and can and assemble the decompressed sequence data; [0075] The remote analysis center 400 further includes a processor 403 equipped with probabilistic matching technology and homology search algorithms, which can be employed to analyze assembled sequence data to obtain the probabilities of the presence of target pathogens 403a, community structure 403b, epidemiological and therapeutic information 403c. Genome sequence data of target pathogens are compared with those of genomes of non-pathogens including human and metagenome to identify nucleotide sequences and single nucleotide polymorphic (SNP) sites, which only occur in target organisms [0076]).

Regarding claim 38, modified Colwell teaches the portable genetic detector system of claim 21 above, wherein the processor is programmed to determine location data associated with the biological sample and cause the communications circuitry to provide instructions to change the operation of the control system of the second portable detector based on the location data (The modification of the portable genetic detector system of Colwell to further comprise a plurality of portable detectors in communication with and separate from the remote processing system, the communications circuitry configured to receive the sample data of the biological sample of each of the plurality of portable detectors, wherein the biological sample of each of the plurality of portable detectors is different from one another, and a processor programmed to analyze the sample data from a first portable detector to generate at least one analysis output comprising sequencing assembly data based on the identified nucleotides of the first portable detector of the plurality of portable detectors, and cause the communications circuitry to provide instructions to change the operation of the control system of a second portable detector of the plurality of portable detectors based on the at least one analysis output wherein the second portable detector is distinct from the first portable detector, as taught by Brown, has previously been discussed in claim 21 above.  Colwell additionally teaches A triangulate response may be utilized, which involves quantitative instrument data from the DNA sequencing to converge with qualitative critical care. An infrastructure of observational checklists and audits of DNA sequencing data collected in the field across multiple locations may used to compare the appearance of an organism, e.g., bio-threat between locations. Inferential statistical analysis of the genomic data may combined with medical observations to develop categories of priorities. Information collected and shared between databases of medical centers and genomic centers may enable triangulation of an incident, the magnitude of the incident, and the delivery of the correct intervention to the affected people at the appropriate time; [0068]).
Note: “cause the communications circuity to provide the instructions to change the operation of the control system of the second portable detector based on the location data” relates to function/intended use.  However, functional language does not add any further structure to an apparatus beyond that of a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.  In this case, modified Colwell teaches the communications circuitry to provide the instructions to change the operation of the control system of the second portable detector and that triangulated responses may be utilized.  Therefore, modified Colwell is capable of performing the intended use of providing instructions to change the operation of the control system of the second portable detector based on the location data.

Response to Arguments
Applicants arguments filed 05/31/2022 have been fully considered.

Applicants argue on page 8-11 of their remarks towards the 103 rejection of claim 21 over Colwell in view of Brown that the references fail to teach or fairly suggest the amended claim language. Specifically, Applicant(s) argue on page 11 that Cowell and Brown fail to teach or suggest a remote processing system in communication with each of a plurality of portable detectors and the remote processing system having a processor that analyzes the sample data including identified nucleotides and generates at least one analysis output comprising sequencing assembly data based on the identified nucleotides of a first portable detector of the plurality of portable detectors and provides instructions to change operation of a control system of a second portable detector, and the second portable detector is distinct from the first portable detector, as recited by amended claim 21.  Applicants argue that upon review of theses references, the Applicant is unable to identify disclosure related to a remote processing system (i.e. separate of a portable detector) that generates an analysis output including assembly data based on an identified nucleotides of a first portable detector and the remote processing system provides instructions to change operation of a second detector, different from the first detector.  Applicants further argue that the network 3 of Brown is allegedly analogous to the claimed “remote processing system”, and the modules 2 that communicate performance targets over the network 3 which may result in a control module 80 stopping biochemical analysis performed on another module 2, such as halting biochemical analysis.  However, the network 3 may receive data from the module 2, Brown is silent with respect to the network 3 generating an analysis output including identified nucleotides and controlling operation of a module 2.  The examiner respectfully disagrees with applicants arguments. 
Applicants arguments appear to be directed towards the references individually rather than the combination of references.  With regard to the remote processing system that generates an analysis output including assembly data based on an identified nucleotides of a first portable detector, Colwell discloses the communication component 180 of device 105 communicates with a remote processing system 400 that includes a processor 403 equipped with a probabilistic matching technology and homology search algorithms, which can be employed to analyze assembled sequence data to obtain the probabilities of the presence of target pathogens; [0075-0076].   Brown teaches a plurality of modules 2 may be provided in any given location and are connected to a network 3; [0088-0090].  The plurality of modules 2 form a cluster that defines a common instrument 1 [0204].  The cluster of modules 2 are connected together over the network 3 via a network interface 53 [0204].  The cluster of modules 2 perform a common biochemical analysis; [0220] which includes sequencing of polynucleotide in the sample, so the output data includes sequence data representing a sequence of the polynucleotide [0045].  Each module 2 of the cluster of modules can run data and communication services and can operate as both a client to services and data, and as a server for data and services, to any other module 2 [0204].  Accordingly, network 3 serves as a remote processing system that each portable detector 2 communicates with and is separate from. Brown additionally teaches the processing of the sample or samples continue until a particular datum, which can be coverage of a certain level of a particular region of the genome is known, from previous sequencing runs using the same library of DNA fragments, and when enough data of the required type has been observed, this can be used to set a stopping condition for some or all of the participating modules 2; [0256].  The modification of the portable genetic detector system of Colwell, to further comprise a plurality of portable detectors, each of the plurality of detectors in communication with and separate from the remote processing system, the communications circuitry configured to receive the sample data of the biological sample of each of the plurality of portable detectors, wherein the biological sample of each of the plurality of portable detectors is different from one another, a processor programmed to analyze the sample data from a first portable detector to generate at least one analysis output comprising sequencing assembly data based on the identified nucleotides of the first portable detector of the plurality of portable detectors, and cause the communications circuitry to provide instructions to change the operation of the control system of a second portable detector of the plurality of portable detectors based on the at least one analysis output, wherein the second portable detector is distinct from the first portable detector, as taught by Brown, would result in the plurality of portable being functionally capable of operating on the remote processing system 400 of Colwell to perform the remote analysis of the identified nucleotides.  

Applicants argue on page 12 of their remarks that Brown does not activate communication based on the sequence data to change the operation of any devices.  The examiner respectfully disagrees.  Brown teaches the processing of the sample or samples continue until a particular datum, which can be coverage of a certain level of a particular region of the genome is known, from previous sequencing runs using the same library of DNA fragments, and when enough data of the required type has been observed, this can be used to set a stopping condition for some or all of the participating modules 2; [0256].

Applicants argue on page 12 of their remarks that Brown appears to teach communicating measures of performance between modules 2 instead of output data.  The examiner respectfully disagrees.  Brown teaches the measures of performance 93 are derived from the output data 92 of each module 2; [0216] and local performance targets, which include time within which output data is produced, the quantity of output data that is produced, and the quality of output data that is produced; [0210], are derived from the output data from each module 2 [0228].

Other References Cited
The prior art of made of record and not relied upon is considered pertinent to Applicant’s disclosure include:
Sohl, III et al. (US 2004/0241045) discloses an a detector with a communication link that transfers data to a database for analytical/computational analysis.
Fernandez (US 2005/0043894) discloses a biosensor with wireless communications and data analysis system for providing diagnostic guidance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571) 272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.A.T./Examiner, Art Unit 1798                                                                                                                                                                                                        

/Benjamin R Whatley/Primary Examiner, Art Unit 1798